Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 3/10/20 and 6/24/20 were considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 10-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyon et al (US20200251882).

Regarding claim 1, Lyon et al teaches a micro-lens structure (see figure 5,6 and 7c), comprising
a substrate (22); and
a micro-lens (76, 78, 94,112), comprising:
a shape adjustment portion (76), comprising a plurality of shape adjustment patterns (micro lens structures across the substrate) on the substrate (22); and 
a lens pattern (78 or 112 or 94), covering the shape adjustment patterns (see paragraphs 47-49, 53-54).
Regarding claim 6, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern have different refractive indices(paragraph 47-49, 53-54).
Regarding claim 8, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern are made of different materials (paragraphs 47-49, 53-54).
Regarding claim 10, the micro-lens structure according to claim 1, wherein a material of the lens pattern comprises a positive photoresist material or a negative photoresist material (paragraph 54).
Regarding claim 11, the micro-lens structure according to claim 1, wherein the micro-lens is of a symmetrical shape (figures 5 and 7).
Regarding claim 12, the micro-lens structure according to claim 1, wherein the micro-lens is of an asymmetrical shape (see figure 6).
Regarding claim 13, Lyon et al teaches a method for manufacturing a micro-lens structure, the method comprising (see figure 7):
forming a shape adjustment portion (76) on a substrate (2), wherein the shape adjustment portion comprises a plurality of shape adjustment patterns; and
forming a lens pattern (112)) covering the shape adjustment patterns- see figure 7.
Regarding claim 16, the method for manufacturing the micro-lens structure according to claim 13, wherein a method for forming the lens pattern(112) comprises:
forming a photoresist material layer covering the shape adjustment patterns(76);
performing an exposure process on the photoresist material layer (paragraph 54); and after performing the exposure process on the photoresist material layer, performing a development process on the photoresist material layer (paragraph 54).

Claim(s) 1-3, 5-10, 12-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Boettiger et al (US20060289956). 

Regarding claim 1, Boettiger et al teaches a micr3o-lens structure (see figures 1-5 and 7), comprising
a substrate (5); and
a micro-lens, comprising:
a shape adjustment portion (20/15,65,55), comprising a plurality of shape adjustment patterns (see figures 3-4) on the substrate (5); and 
a lens pattern (25/75/85), covering the shape adjustment patterns (see paragraphs 25-29).
Regarding claim 2, the micro-lens structure according to claim 1, wherein the shape adjustment patterns have various intervals (see figures 3-4).
Regarding claim 3,the micro-lens structure according to claim 1, wherein the shape adjustment portion has a dense pattern region and an isolated pattern region, and intervals of the shape adjustment patterns in the dense pattern region are smaller than intervals of the shape adjustment patterns in the isolated pattern region (see figure 1).
Regarding claim 5, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern have an identical refractive index (paragraph 25).
Regarding claim 6, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern have different refractive indices(paragraph 25).
Regarding claim 7, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern are made of an identical material (paragraph 25 and 40).
Regarding claim 8, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern are made of different materials (paragraph 25).
Regarding claim 9, the micro-lens structure according to claim 1, wherein a material of the shape adjustment patterns comprises a positive photoresist material or a negative photoresist material (paragraph 25).
Regarding claim 10, the micro-lens structure according to claim 1, wherein a material of the lens pattern comprises a positive photoresist material or a negative photoresist material (paragraph 25).
Regarding claim 12, the micro-lens structure according to claim 1, wherein the micro-lens is of an asymmetrical shape (see figures 4 and 7).
Regarding claim 13, Boettiger et al teaches  a method for manufacturing a micro-lens structure, the method comprising (see figures 3-5):
forming a shape adjustment portion (20/31-36) on a substrate (5), wherein the shape adjustment portion comprises a plurality of shape adjustment patterns (see figures 3-4); and
forming a lens pattern covering the shape adjustment patterns- see figure 5.
Regarding claim 14, the method for manufacturing the micro-lens structure according to claim 13, wherein a method for forming the shape adjustment patterns(20/31-36) comprises:
forming a photoresist material layer on the substrate(paragraph 25);
performing an exposure process on the photoresist material layer (figures 1 and 2); and
after performing the exposure process on the photoresist material layer, performing a development process on the photoresist material layer (paragraph 26).
Regarding claim 15, the method for manufacturing the micro-lens structure according to claim 13, further comprising performing curing treatment on the shape adjustment patterns (paragraphs 8, 27-28 and 30).
Regarding claim 17, the method for manufacturing the micro-lens structure according to claim 13, further comprising performing curing treatment on the lens pattern (paragraph 35).

Claim(s) 1, 2 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dowski et a (US20100165134).

Regarding claim 1, Dowski teaches a micro-lens structure, comprising (see figures 296-304,310 ,313, 319-322):
a substrate (10004 or 10460); and
a micro-lens, comprising:
a shape adjustment portion (100010 or 10312 or 10470 or 10545), comprising a plurality of shape adjustment patterns (1040 or 10472,10476,10478 or 10553, 10550,10565) on the substrate; and 
a lens pattern (10012 or 10200 or 10310 or 10480), covering the shape adjustment patterns (paragraphs 795-798, 802-804 and 810-812).
Regarding claim 2, the micro-lens structure according to claim 1, wherein the shape adjustment patterns have various intervals (see figures 319-322).
Regarding claim 6, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern have different refractive indices(paragraph 796).
Regarding claim 7, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern are made of an identical material (can be made from the same materials- paragraph 795 and 797).
Regarding claim 8, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern are made of different materials (paragraphs 795-796).
Regarding claim 9, the micro-lens structure according to claim 1, wherein a material of the shape adjustment patterns comprises a positive photoresist material or a negative photoresist material (paragraphs 795-796).
Regarding claim 10, the micro-lens structure according to claim 1, wherein a material of the lens pattern comprises a positive photoresist material or a negative photoresist material (paragraphs 795-796).
Regarding claim 11, the micro-lens structure according to claim 1, wherein the micro-lens is of a symmetrical shape (see figure 29).
Regarding claim 12, the micro-lens structure according to claim 1, wherein the micro-lens is of an asymmetrical shape (see figure 313).
Regarding claim 13, a method for manufacturing a micro-lens structure, the method comprising (see figures 296-304,310 and 313):
forming a shape adjustment portion (10010) on a substrate (10004), wherein the shape adjustment portion comprises a plurality of shape adjustment patterns (10040); and
forming a lens pattern (10012 or 10200 or 10310) covering the shape adjustment patterns- see figures 295-296.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettiger et al (US20060289956).
Regarding claim 4, Boettiger teaches the micro-lens structure according to claim 3, wherein a height of the lens pattern in the dense pattern region is shorter greater than a height of the lens pattern in the isolated pattern region (see figure 7 for example 7). Boettiger teaches the orientation of the lens pattern (75,85) are determined by the design parameters for the imager (35).  Boettiger fails to specifically disclose an embodiment wherein the wherein a height of the lens pattern in the dense pattern region is greater than height of the lens pattern in the isolated regions. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide an optical design of a multi-layer micro lens which includes the claimed feature, since the orientation of the lens is used to control the direction of light in an imaging system and such optical design parameter selection would have been within routine skill in the art.
Regarding claim 16, the method for manufacturing the micro-lens structure according to claim 13, wherein a method for forming the lens pattern comprises:
forming a photoresist material layer covering the shape adjustment patterns(figure 5); performing an exposure process on the photoresist material layer (paragraphs 25 and 35); Although, Boettiger fails to specifically disclose  after performing the exposure process on the photoresist material layer, performing a development process on the photoresist material layer(lens pattern layer), it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this step since common photoresist processing basically consist of the steps of coating, soft baking, exposure, development and post development inspection.  

Claims18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettiger et al (US20060289956) in view of Kumai et al (US20180269247)
Regarding claim  18, Boettiger teaches the method for manufacturing the micro-lens structure according to claim 13, using exposure and development and curing of the photoresist forming a micro lens on an imaging device, Boettiger fails to specifically disclose further comprising:
before forming the shape adjustment portion, forming a light transmission layer on the substrate, wherein the shape adjustment patterns and the lens pattern are located on the light transmission layer; and
patterning the light transmission layer with use of the shape adjustment patterns and the lens pattern as a mask, and transferring a pattern composed of the shape adjustment patterns and the lens pattern to the light transmission layer.
	However, manufacturing a multi-layer micro lens where a first lens structure is form to be used in the formation of another micro lens structure formed in a light transmission layer is known  in the art, as taught by figure 13 of  Kumai et al (paragraphs 82-84). Figure 13C shows the formation of micro lens (63) which is subsequently used to pattern the photoresist into the final micro lens(6). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the above steps, since photoresist are patterned using  mask and/or other optical components to provide the desired shape and orientation of the lenses for imager. 
 Regarding claim  19, the method for manufacturing the micro-lens structure according to claim 18, wherein a material of the light transmission layer comprises silicon oxide, silicon nitride, silicon oxynitride, metal oxide, or an organic light transmission material- Boettiger  teaches using a variety of photoresist materials. Kumari also teaches using a resin.
Regarding claim 20, the method for manufacturing the micro-lens structure according to claim 18, Kumari teaches using the lens mask/mold to form the micro lens (13d-13e); however, Boettiger-Kumari combination fails to specifically disclose wherein the shape adjustment patterns and the lens pattern as the mask are gradually consumed and removed during the patterning process. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed manufacturing feature, in an exposure process with a mask for formation of lens element, since it is a known technique for removing the mask during the creation of micro lenses. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boettiger et al (US8390931) teaches a method for forming micro lenses on an image sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH